DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Claims 4 and 5 recite “a transition point”. However the drawings fail to show this feature. Therefore, the transition point must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a transition point defined in accordance with a rated speed of the blade”. A rated speed of the blade is rated or assigned by the designer or the user and is not necessarily a well defined physical property. One designer or user may assign a rated speed of the blade differently than another designer or user as there can be subjective criteria when evaluating the rated speed. Therefore, the above-mentioned claim limitation is indefinite.
Claim 5 is also rejected under 35 U.S.C. 112(b) by virtue of its dependency on claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orelemans (U.S. Pre-Grant Publication No. 2020/0003177).

As per claim 1, Orelemans discloses a wind turbine rotor blade, the rotor blade extending in a spanwise direction between a root end and a tip end, and extending in a chordwise direction between a leading edge and a trailing edge, the rotor blade comprising: a series of serrations (30; figure 1) projecting from the trailing edge (TE), each serration extending from a base to a tip to define a length of the serration (see annotated figure 1 below); and a respective distinct set of fins (10T) associated with, and arranged adjacent to, each of the serrations (as shown; figure 1), each fin projecting from a surface (20S) of the blade and extending between a leading end and a trailing end to define a length of the fin (see annotated figure 1 below); wherein each set of fins comprises multiple fins (up to ten comb elements 10T for every serration 30; paragraph [0042]) whose trailing ends are in spanwise alignment with, and are located at or upstream of, the base of the serration associated with the set (see annotated figure 1 below); and wherein the trailing end of at least one fin lies between spanwise edges of the serration associated with the set (at least one comb element 10T shown between spanwise edges of serration 30; see annotated figure 1 below).

    PNG
    media_image1.png
    504
    908
    media_image1.png
    Greyscale

Oerlemans does not explicitly teach wherein, for each set of fins, each fin of the set has a greater length than the serration associated with the set. However, Oerlemans recognizes suitable length for the fins (paragraphs [0021], [0039]) and employing comb elements of different sizes (paragraph [0046]). It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each fin of the set has a greater length than the serration associated with the set. The examiner notes paragraph [0078] of the pre-grant publication of the instant application teaches longer fins contribute greater noise reduction, this disclosure is not specific for the claimed dimensional relationship wherein each fin of the set has a greater length than the serration associated with the set. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ fins to incorporate a length greater than the serration since change ins size or proportion only requires routine skill in the art.

As per claims 2 and 3, Orelemans discloses the rotor blade of claim 1. Orelemans does not explicitly teach wherein each fin has a length corresponding to at least 10% of a blade chord at the spanwise position of the fin (claim 2) and wherein each fin has a length corresponding to at least 20% of a blade chord at the spanwise position of the fin (claim 3).
It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each fin has a length corresponding to at least 10% or 20% of a blade chord at the spanwise position of the fin. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. Routine Optimization). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ fins to incorporate a length at least 20% of the blade chord since change in dimensions or proportions only requires routine skill in the art.

As per claim 4, Orelemans discloses the rotor blade of claim 1 and further discloses wherein each leading end of each fin is positioned downstream of a transition point defined in accordance with a rated speed of the blade (as shown, the trailing edge, where the fins are positioned is downstream of the turbulent flow, i.e., the fins are downstream of the transition point transitioning the flow from laminar to turbulent; figure 9).

As per claim 5, Orelemans discloses the rotor blade of claim 4. Orelemans does not explicitly teach wherein each leading end is spaced from the transition point by between 10% and 30% of the blade chord.
It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each leading end is spaced from the transition point by between 10% and 30% of the blade chord. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. Routine Optimization). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ fins to be spaced from the transition point by between 10% and 30% of the blade chord since change in in dimensions or proportions only requires routine skill in the art.

As per claims 6 and 7, Orelemans discloses the rotor blade of claim 1. Orelemans does not explicitly disclose wherein each serration has a length that is between 3% and 20% of a blade chord at the spanwise position of the serration (claim 6) and wherein each serration has a length that is between 3% and 8% of a blade chord at the spanwise position of the serration (claim 7). 
It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each serration has a length that is between 3% and 20% or between 3% and 8% of a blade chord at the spanwise position of the serration. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. Routine Optimization). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ serrations to incorporate a length between 3% and 8% of a blade chord since change in in dimensions or proportions only requires routine skill in the art.
As per claim 8, Orelemans discloses the rotor blade of claim 1, and further discloses wherein for each set of fins the trailing ends of two or more of the fins lie between spanwise edges of each serration (up to ten comb elements 10T arranged for every serration 30, i.e., more than two comb elements 10T between the spanwise edges of the serration; paragraph [0042]).

As per claim 9, Orelemans discloses the rotor blade of claim 1, and further discloses wherein the fins are spaced from each other according to their respective heights (inherently, there is a dimensional relationship between the spacing of the comb elements 10T and their heights; figure 1).

As per claim 10, Orelemans discloses the rotor blade of claim 1. Orelemans does not explicitly disclose wherein each pair of adjacent fins within the set of fins are spaced by a gap no larger than half of the height of one of the fins of the pair.
It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each pair of adjacent fins within the set of fins are spaced by a gap no larger than half of the height of one of the fins of the pair. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Also, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. Routine Optimization). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ spacing between fins to be less than half of the height of the fins since change in in dimensions or proportions only requires routine skill in the art.

As per claim 11, Orelemans discloses the rotor blade of claim 1, and further discloses wherein each set of fins comprises at least three fins, or at least four fins (up to ten comb elements 10T arranged for every serration 30; paragraph [0042]).

As per claim 12, Orelemans discloses the rotor blade of claim 1, and further discloses wherein, for each set of fins, the trailing ends of at least one fin coincides with the base of the serration associated with the set (see annotated figure 1 above).

As per claim 13, Orelemans discloses the rotor blade of claim 1, and further discloses wherein at least some of the fins are disposed on a suction side of the blade (comb elements 10T on suction side 20S; figure 1; paragraph [0039]).

As per claim 14, Orelemans discloses the rotor blade of claim 13, and further discloses wherein at least some of the fins are disposed on a pressure side of the blade (alternatively or additionally, the aerodynamic structures (fins) can be arranged on the pressure side; paragraph [0054]).

As per claim 15, Orelemans a method of manufacturing a wind turbine rotor blade, the rotor blade extending in a spanwise direction between a root end and a tip end, and extending in a chordwise direction between a leading edge and a trailing edge, the method comprising: arranging a series of serrations (30; figure 1) to project from the trailing edge (TE), each serration extending from a base to a tip to define a length of the serration(see annotated figure 1 below); and arranging a plurality of fins (10T) to project from a surface of the blade (20S), each fin extending between a leading end and a trailing end to define a length of the fin, each fin belonging to a respective distinct set of fins associated with, and arranged adjacent to, each of the serrations (see annotated figure 1 below); wherein each set of fins comprises multiple fins (up to ten comb elements 10T for every serration 30; paragraph [0042]) whose trailing ends are in spanwise alignment with, and are located at or upstream of, the base of the serration associated with the set (see annotated figure 1 below); and the trailing end of at least one fin lies between spanwise edges of the serration associated with the set (at least one comb element 10T shown between spanwise edges of serration 30; see annotated figure 1 below).

    PNG
    media_image1.png
    504
    908
    media_image1.png
    Greyscale


Oerlemans does not explicitly teach wherein, for each set of fins, each fin of the set has a greater length than the serration associated with the set. However, Oerlemans recognizes suitable length for the fins (paragraphs [0021], [0039]) and employing comb elements of different sizes (paragraph [0046]). It is noted that the original disclosure of the instant application fails to teach any criticality of the claimed dimensional relationship wherein each fin of the set has a greater length than the serration associated with the set. The examiner notes paragraph [0078] of the pre-grant publication of the instant application teaches longer fins contribute greater noise reduction, this disclosure is not specific for the claimed dimensional relationship wherein each fin of the set has a greater length than the serration associated with the set. Where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04 IV. A. Changes in Size/Proportion). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ fins to incorporate a length greater than the serration since change ins size or proportion only requires routine skill in the art.

As per claims 16-18, Orelemans discloses the method of claim 15. Orelemans does not explicitly teach  determining the length of each serration in accordance with a height of a fin of a set of fins associated with the serration (claim 16), determining a width of each serration at its base as a function of the length of the serration (claim 17), and determining a spanwise thickness of each fin as a function of a height of the fin (claim 18).
It is noted that all limitations of claims 16-18 are directed to the process of determining relative dimensions of a device. The process of changing relative size and proportions only requires ordinary skill in the art and is considered routine expedients (see MPEP 2144.04). Furthermore, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (see MPEP 2144.05 II. Routine Optimization). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Orelemans’ length of the serration to be a value determined based on the height of a fin, width of the serration to be a value determined based on the length of the serration and the spanwise thickness of the fins to be a value based on the height of the fin since change ins size or proportion only requires routine skill in the art.

As per claim 19, Orelemans discloses a wind turbine comprising the rotor blade (wind turbine rotor blade 2 is a blade of a wind turbine; paragraph [0039]) of claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Asheim (U.S. Patent No. 11,220,993) teaches a wind turbine blade having a series of serrations and a series of fins.
Asheim (U.S. Pre-Grant Publication No. 2017/0045031) also teaches a wind turbine blade having a series of serrations and a series of fins.
Arce (U.S. Pre-Grant Publication No. 2019/0353142) teaches a wind turbine blade having a series of fins on a series of serrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745